Buchanan, J.
This is a suit upon a promissory note made by Labuzan to the order of, and endorsed in blank by Lewis.
There was judgment against both defendants. Lewis appeals.
Among other defences, the appellant disputed the corporate quality of plaintiff.
A printed paper, purporting to be a copy of an Act of the Legislature of Pennsylvania “ to incorporate the Commonwealth Insurance Company of Harrisburg, Pa.,” was offered in evidence by plaintiff. This document was authenticated by a certificate signed "A. G. Curtin, Secretary of the Commonwealth, per J. PI. McCauley,” and sealed with “ the seal of the Secretary’s office.”
A bill of exceptions was reserved to 'the admission of this document, as not being sufficiently authenticated.
The Act of Congress of May 26th, 1790, (Statutes at Large, vol. 1, p. 122,) section 1st, says : “ Acts of the Legislatures of the several States shall be authenticated by having the seal of their respective States affixed thereto.” The seal *296in evidence in this case is proved not to be the seal of the State of Pennsylvania. In fact, it does not purport to bo such.
As to the objection, that the certificate is not signed by the Secretary of State of Pennsylvania, but by a clerk in his office, this would not be important, were the proper seal affixed. For it was held by the Supreme Court of the United States in Amedijs case, 11th Wheaton, p. 406, that the seal of the State requires no certificate; that it is the sole authentication of an Act of the Legislature required by the Act of Congress; and imports absolute verity.
It is, therefore, adjudged and decreed, that the judgment of the District Court, as regards the appellant, John L. Lewis, be reversed; and that there be judgment in favor of said Lewis, as in case of nonsuit, with costs in both courts.
Duffel, J., absent.